Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 1 of 11 PageID 495



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

MARCOS ORTEGA CAZUN,

            Petitioner,

v.                                        Case No:     2:17-cv-293-JES-NPM

FLORIDA ATTORNEY GENERAL
and SECRETARY, DOC,

            Respondents.
                                      /

                              ORDER OF DISMISSAL

      This matter comes before the Court upon a petition for habeas

corpus relief filed under 28 U.S.C. § 2254 by Marcos Ortega-Cazun

(“Petitioner”),      a     prisoner        of    the    Florida     Department   of

Corrections.      (Doc. 1, filed May 30, 2017).                Petitioner attacks

the convictions and sentences entered by the Twentieth Judicial

Circuit Court for lewd and lascivious molestation and battery.

(Id.)     Respondents ask this Court to dismiss the petition as

untimely filed.      (Doc. 27).       Although provided an opportunity to

do   so   (Doc.   28),    Petitioner       did   not   reply   to   the   response.

However, prior to ordering a response, the Court ordered Petitioner

to show cause why his petition should not be dismissed as untimely.

(Doc. 5).    Petitioner provided his reasons for the untimely filing

in his response to the order to show cause.                (Doc. 19).

      Petitioner raises four claims in his petition.                      The Court

cannot reach the merits of the claims because, as explained below,
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 2 of 11 PageID 496



the    pleadings,     exhibits,        and       attachments     before    the     Court

establish that the petition must be dismissed as untimely.

                I.      Background and Procedural History

       On March 14, 2007, the State of Florida charged Petitioner by

amended     information       with    one    count     of    lewd   and    lascivious

molestation    (count     one)       and    one    count    of   attempted    lewd    or

lascivious molestation (count two).                  (Doc. 27-2 at 2).           A jury

found Petitioner guilty as charged on count one and guilty of the

lesser-included offense of battery on count two.                    (Id. at 5).      The

court sentenced Petitioner to twenty years in prison and ten years

of sex offender probation on count one and to time served on count

two.    (Id. at 30–50).          Petitioner filed a timely appeal, but

voluntarily dismissed it on December 31, 2007.                   (Doc. 27-2 at 57);

Ortega-Cazun v. State, 969 So. 2d 1031 (Fla. 2d DCA 2007).

       On   January     30,    2008,       Petitioner       filed    a    motion     for

postconviction relief under Rule 3.850 of the Florida Rules of

Criminal Procedure (“Rule 3.850 Motion”).                   (Doc. 27-2 at 59–144).

The postconviction court entered a final order denying relief on

June 15, 2010.        (Doc. 27-3 at 12–14).            Petitioner filed a notice

of appeal on July 12, 2010 (id. at 16), but the appellate court

dismissed the appeal on February 23, 2011 because of                      Petitioner’s

failure to file an appellate brief.                 (Id. at 19, 21).

       While Petitioner’s Rule 3.850 Motion was pending, he filed a

Motion to Correct an Illegal Sentence under Rule 3.800(a) of the



                                             2
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 3 of 11 PageID 497



Florida Rules of Criminal Procedure (“Rule 3.800(a) Motion”).

(Doc. 27-3 at 23).     The trial court denied the Rule 3.800(a) Motion

on July 28, 2011 (Id. at 42), and Petitioner did not appeal.

      On August 9, 2013, Petitioner filed a second Rule 3.850 Motion

(Doc. 27-3 at 45–55), but the postconviction court denied it as

untimely and successive.        (Id. at 57–59).

      On September 4, 2014, Petitioner filed a second Rule 3.800(a)

Motion.     (Doc.   27-3   at    140–48).     The     postconviction   court

determined that Petitioner had not received an illegal sentence

and was not entitled to relief.         (Id. at 152).    The postconviction

court     also   determined     that   Petitioner’s    Order   of   Probation

mentioned the Jessica Lunsford Act, which did not apply to his

case.      Therefore, the court concluded that it would “issue a

corrected order of sex offender probation which removes any mention

of the [Jessica Lunsford Act] from the written order of probation.”

(Id.)     The court ordered no other amendments to the judgment. (Id.

at 155).

      Petitioner signed the instant petition on May 17, 2017. 1

(Doc. 1).




      1Under the “mailbox rule,” a pleading is considered filed by
an inmate on the date it was delivered to prison authorities for
mailing, which (absent contrary evidence) is the date it was
signed. Washington v. United States, 243 F.3d 1299, 1301 (11th
Cir. 2001).



                                        3
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 4 of 11 PageID 498



                                     II.       Analysis

      a.    A 28 U.S.C. § 2254 federal habeas corpus petition is
            subject to a one-year statute of limitation

      Pursuant to the requirements set forth in 28 U.S.C. § 2244,

as amended by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a one-year period of limitation applies to the

filing of a habeas petition by a person in custody pursuant to a

state-court judgment.         This period runs from the latest of:

            (A)     the date on which the judgment became final by
                    the conclusion of direct review or the
                    expiration of the time for seeking such
                    review;

            (B)     the date on which the impediment to filing an
                    application created by State action in
                    violation of the Constitution or laws of the
                    United States is removed, if the applicant was
                    prevented from filing by such State action;

            (C)     the date on which the constitutional right
                    asserted was initially recognized by the
                    Supreme Court, if that right has been newly
                    recognized by the Supreme Court and made
                    retroactively   applicable  to   cases   on
                    collateral review; or

            (D)     the date on which the factual predicate of the
                    claim or claims presented could have been
                    discovered through the exercise of due
                    diligence.

 28 U.S.C. § 2244(d)(1).            Here, Petitioner does not allege, nor

does it appear from the pleadings or record, that the statutory

triggers     set     forth     in    sections       2244(d)(1)(B)-(D)        apply.

Therefore,    the    statute    of    limitations         is    measured   from   the

remaining    statutory       trigger,      which   is     the   date   Petitioner’s



                                           4
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 5 of 11 PageID 499



conviction became final.         28 U.S.C. § 2244(d)(1)(A).

       b.      Petitioner’s federal habeas corpus petition is untimely
               under 28 U.S.C. § 2244(d)(1)(A)

       Petitioner voluntarily dismissed the direct appeal of his

conviction on December 31, 2007.               (Doc. 27-2 at 57).        Therefore,

his conviction became final on March 31, 2008, ninety days after

the    voluntary        dismissal.        See        Chapman    v.    McNeil,     No.

3:08cv5/LAC/EMT, 2008 WL 2225659, at *3 (N.D. Fla. May 28, 2008)

(recognizing      that    most   courts       in    the   Eleventh    Circuit    have

concluded that a state conviction becomes final ninety days after

the    state    appellate    court   grants         the   defendant’s   motion   for

voluntary dismissal of the appeal).

       Petitioner’s motion was filed in this Court on May 19, 2017,

more    than     nine    years   after        his    conviction      became   final.

Therefore, it was filed 2971 days late unless tolling principles

apply to render it timely.

       c.      Petitioner’s habeas corpus petition is not subject to
               statutory tolling

       “The time during which a properly filed application for State

post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward

any period of limitation under this subsection.”                        28 U.S.C. §

2244(d)(2).

       On January 30, 2008 (before his conviction became final),

Petitioner filed his first Rule 3.850 Motion. (Doc. 27-2 at 59).



                                          5
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 6 of 11 PageID 500



The postconviction court denied the Rule 3.850 Motion on June 14,

2010, and there was no properly filed appeal.

      During the pendency of the Rule 3.850 Motion, Petitioner filed

his first Rule 3.800(a) Motion.              The Rule 3.800(a) Motion was

denied on July 28, 2011, and Petitioner did not appeal.                   Allowing

thirty days for Petitioner to appeal the denial of the Rule

3.800(a) Motion, the AEDPA clock began running on August 29, 2011,

and Petitioner had through August 29, 2012 to file his federal

habeas petition.

      Petitioner did not file anything else in state court for 711

days when he filed his second Rule 3.850 Motion on August 9, 2013.

This motion did not toll the AEDPA statute of limitation for two

reasons.     First, it was filed after his one-year AEDPA limitations

period had already expired.         See Tinker v. Moore, 255 F.3d 1331,

1333 (11th Cir. 2001) (recognizing that a state court petition

that is filed after the expiration of the federal limitations

period cannot toll that period because there is no remaining period

to be tolled) (citing Webster v. Moore, 199 F.3d 1256, 1259 (11th

Cir. 2000)).     Next, because it was rejected as untimely, the motion

was   not    “properly    filed”   and   could   not    toll   the   statute    of

limitations under section 2244(d)(2).             See Pace v. DiGuglielmo,

544   U.S.   408,   417   (2005)   (“Because     the   state   court      rejected

petitioner’s     [postconviction     motion]     as    untimely,     it   was   not

‘properly filed,’ and he is not entitled to statutory tolling under



                                         6
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 7 of 11 PageID 501



§ 2244(d)(2).”).

      Likewise, Petitioner’s September 4, 2014 Rule 3.800(a) Motion

did not restart the AEDPA clock.               Not only was it filed after the

limitations period had expired, see Tinker, 255 F.3d at 1333, the

only change to Petitioner’s judgment was the correction of a

clerical error that did not alter his sentence.                     See Vaughan v.

Sec’y, Fla. Dep’t of Corr., 770 F. App’x 554, 556 (11th Cir. 2019)

(recognizing that an order merely correcting a clerical error in

a petitioner’s judgment of conviction did not restart the AEDPA’s

one-year limitation period “because [the petitioner] remained in

custody     pursuant     to   the      original   judgment    and    his    term    of

imprisonment was not altered by the amendment”).

      d.     Petitioner’s habeas corpus petition is not subject to
             equitable tolling

      The    United     States    Supreme      Court   has   recognized      that   a

petitioner is entitled to equitable tolling if he can show that:

(1)   he    has    pursued       his    rights    diligently;       and    (2)   some

extraordinary circumstance stood in his way to prevent timely

filing.     Holland v. Florida, 560 U.S. 631, 649 (2010) (citing

Pace, 544 U.S. at 418).             “Equitable tolling is an extraordinary

remedy     which   is   typically       applied    sparingly.”        Lawrence      v.

Florida, 421 F.3d 1221, 1226 (11th Cir. 2005).

      Petitioner concedes that his claims are time-barred, but

asserts that he is entitled to equitable tolling because he is




                                           7
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 8 of 11 PageID 502



actually innocent of the crimes for which he was convicted.               (Doc.

19 at 2–3).     He also argues that the AEDPA time limit is illegal

and unfair as applied to habeas petitioners.               (Id.)

      In McQuiggin v. Perkins, the Supreme Court held that a claim

of “actual innocence, if proved, serves as a gateway” to overcome

the expiration of the statute of limitations.                569 U.S. 383, 386

(2013).      However,   a   claim    of       actual   innocence   requires   the

petitioner to “support his allegations of constitutional error

with new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.”                Schlup v. Delo, 513

U.S. 298, 324 (1995).        “To establish the requisite probability,

the petitioner must show that it is more likely than not that no

reasonable juror would have convicted him in the light of the new

evidence.”     Id. at 327.     The McQuiggin Court “stress[ed] . . .

that the Schlup standard is demanding” and that “[t]he gateway

should open only when a petition presents ‘evidence of innocence

so strong that a court cannot have confidence in the outcome of

the trial unless the court is also satisfied that the trial was

free of nonharmless constitutional error.’”                McQuiggin, 569 U.S.

at 401 (quoting Schlup, 513 U.S. at 316).

      Here, Petitioner appears to allege that there was no evidence

presented at trial to conclude that the victim suffered genital

injury.    (Doc. 19 at 2).          Petitioner does not present any new



                                          8
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 9 of 11 PageID 503



evidence showing that he is actually innocent of the crimes for

which    he   was   convicted.      See     Schlup,      513    U.S.    at     324.

Accordingly,    the   McQuiggin    actual       innocence     exception      cannot

operate to excuse Petitioner’s failure to timely file his federal

habeas petition.

      As to Petitioner’s complaints about bias or unfairness to

habeas petitioners from the Court’s application of the AEDPA

limitations period (Doc. 19 at 2; Doc. 1 at 13–14), the Court is

not free to ignore the laws or binding legal precedent established

by   supervisory    appellate    courts    in    favor   of    what    Petitioner

believes to be a better course of action.                Jefferson County v.

Acker, 210 F.3d 1317, 1320 (11th Cir. 2000) (“Where a Supreme Court

decision that has not been overruled is squarely on point and

therefore ‘directly controls’ the case at hand, we are to follow

it even though convinced that the Court will overturn that decision

the next time it addresses the issue.”)

      Because Petitioner does not establish a proper basis for the

application    of   equitable    tolling    under     the     McQuiggin      actual

innocence exception or otherwise the petition must be dismissed as

time-barred pursuant to 28 U.S.C. § 2244(d).




                                     9
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 10 of 11 PageID 504



                     III. Certificate of Appealability 2

       A prisoner seeking to appeal a district court’s final order

 denying his petition for writ of habeas corpus has no absolute

 entitlement    to    appeal,     but   must   obtain   a   certificate   of

 appealability (“COA”).      28 U.S.C. § 2253(c)(1); Harbison v. Bell,

 556 U.S. 180, 184 (2009).         “A [COA] may issue . . . only if the

 applicant has made a substantial showing of the denial of a

 constitutional right.”         28 U.S.C. § 2253(c)(2).     To make such a

 showing,    Petitioner   “must    demonstrate   that   reasonable   jurists

 would find the district court’s assessment of the constitutional

 claims debatable or wrong,”        Tennard v. Dretke, 542 U.S. 274, 282

 (2004), or, that “the issues presented were adequate to deserve

 encouragement to proceed further.”            Miller-El v. Cockrell, 537

 U.S. 322, 327 (2003) (citations omitted).

       Petitioner has not made the requisite showing here and is

 denied a Certificate of Appealability.            Because Petitioner is

 denied a certificate of appealability, he may not appeal in forma

 pauperis.

       Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

       1.    The petition for writ of habeas corpus filed by Marcos

 Ortega-Cazun is DISMISSED WITH PREJUDICE as time-barred.


       2Rule 11(a) of the Rules Governing Section 2254 Cases in the
 United States District Courts, requires the “district court [to]
 issue or deny a certificate of appealability when it enters a final
 order adverse to the applicant.” Id.



                                        10
Case 2:17-cv-00293-JES-NPM Document 29 Filed 03/02/21 Page 11 of 11 PageID 505



       2.   Petitioner is DENIED a certificate of appealability.

       3.   The Clerk of Court is directed to terminate any pending

 motions, enter judgment accordingly, and close this case.

       DONE AND ORDERED in Fort Myers, Florida on March 2, 2021.




 SA: FTMP-2
 Copies: All Parties of Record




                                     11
